                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ERIC SCHILLING, BLAINE KROHN, AND
 ERIK SINCLAIR,

         Plaintiffs,                                          Case No. 16-cv-202-wmc

    v.

 PGS INC.,

         Defendant.


                               JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendant

PGA Inc. against named plaintiffs Eric Schilling, Blaine Krohn and

Erik Sinclair on plaintiffs’ state law and FLSA claims in Counts I and II of the Third

Amended Complaint.

         IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor

defendant PGA Inc. against all Rule 23 class members who did not opt out on plaintiffs’ state

law claims in Count II of the Third Amended Complaint.

         IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor of

defendant PGA, Inc. against all FLSA collective action members on plaintiffs’ FLSA claim in

Count I of the Third Amended Complaint.




_______________________________________                     2/26/2019
                                                          _________________
Peter Oppeneer, Clerk of Court                            Date
